Citation Nr: 0726208	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-32 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and feet.

2.  Entitlement to a compensable initial evaluation for 
hypertension.

3.  Entitlement to a compensable initial evaluation for 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable initial evaluation for 
peripheral neuropathy of the right lower extremity.

5.  Entitlement to a compensable initial evaluation for 
erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2003, which denied service connection for arthritis 
of the hands and feet, and granted service connection for 
hypertension, peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the right lower 
extremity, and erectile dysfunction; the veteran appealed the 
noncompensable ratings assigned for those disabilities, as 
well as the denial of service connection for arthritis of the 
hands and feet.  

In his September 2002 informal claim, which was apparently 
received over the phone, the issue of service connection for 
arthritis was identified as arthritis of the hands and 
"knees," not hands and "feet."  The reason for the change 
to "feet" in December 2002 is not documented in the record, 
and, therefore, this matter remains unresolved.  The RO 
should clarify whether the veteran intended to claim service 
connection for arthritis of the knees, or whether that was 
merely a mistake in the transcription of his phone call.  
Appropriate action should be taken, based on his response.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006).  First, he has not been provided VCAA notice 
with respect to these issues.  

As to the duty to assist, the veteran underwent a VA 
examination in January 2003, and contends that the 
disabilities at issue have continued to worsen since that 
examination.  He contends that he now has to take two 
medications for hypertension, but the condition is still not 
controlled.  He states that his peripheral neuropathy has 
become increasingly painful, and that he now has a curve in 
his penis, in addition to loss of erectile power.  In light 
of his contentions that the condition has worsened since the 
VA examination over four years ago, a current examination is 
warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the 
veteran states that he receives follow-up care, and current 
outpatient treatment records should be obtained.  

With respect to the service connection issues, these were 
developed on the theory that arthritis was secondary to 
service-connected diabetes mellitus.  However, a separate 
theory of entitlement is not a new claim, and must be 
addressed as part of the current claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet. App. 120 (1997); see also Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim).  In this case, the veteran contends 
that he fractured his left hand in service, and service 
medical records verify that he fractured the fifth metacarpal 
of the left hand in service, in June 1968.  X-rays of the 
left hand in January 2003 showed degenerative changes 
affecting bones in the left hand, including the fifth 
metacarpal.  However, there is no medical evidence of a nexus 
between the current degenerative changes and the fracture in 
service; the Board is prohibited from making conclusions 
based on its own medical judgment.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  

With respect to the feet, service medical records show that 
in October 1968, the veteran complained of foot trouble.  
Examination disclosed slight flatness of the feet, not enough 
to indicate severe impairment of foot function.  A VA medical 
examination is required when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  In view of the symptoms shown in 
service, and the veteran's contentions, he must be afforded a 
VA examination to reconcile the etiology of any current hand 
and feet problems.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the service 
connection and higher initial rating 
claims on appeal.  The notice should 
address both direct and secondary service 
connection, as to the service connection 
issue.  The notice should also inform the 
veteran that he should provide VA with 
copies of any evidence relevant to this 
claim that he has in his possession, and 
should provide information as to effective 
dates and assigned ratings.  

2.  Ask the veteran to identify:
*  Any treatment providers who provided 
treatment for peripheral neuropathy, 
hypertension, or erectile dysfunction from 
September 2003 to the present.  Obtain the 
records of any such treatment for which he 
provides sufficient identification and 
authorization.
*  The treatment provider who initially 
evaluated and diagnosed his hypertension, 
in 2002 or thereabouts.  If these records 
are not already on file, obtain the 
records of any such treatment for which he 
provides sufficient identification and 
authorization.

3.  Obtain all records of VA treatment 
and/or evaluations of peripheral 
neuropathy, hypertension, and erectile 
dysfunction from August 2004 to the 
present, to include a list of the 
medications prescribed during this period, 
from the Dayton, Ohio, VAMC.      

4.  Schedule the veteran for appropriate 
VA examination(s) to determine the current 
manifestations and severity of his 
service-connected peripheral neuropathy of 
the lower extremities, hypertension, and 
erectile dysfunction.  The claims file 
must be made available to and be reviewed 
by the examiner(s) in connection with the 
examination(s).  Any studies, such as 
electrodiagnostic studies, determined by 
the examiner(s) to be needed in connection 
with an evaluation of the current 
manifestations and severity of any of 
these conditions should be obtained, and 
the results reviewed, prior to the final 
opinion.  All findings should be reported 
in detail, and the examiner(s) should 
provide a rationale for all conclusions 
reached.

*  With respect to erectile dysfunction, 
the examiner should comment as to the 
presence or absence of deformity of the 
penis.  

*  As to hypertension, the examiner should 
express an opinion as to whether, in view 
of the blood pressure readings obtained, 
and the dosages of medication, the 
veteran's diastolic blood pressure would 
be 100 or higher without medication (if 
this cannot be assessed without resort to 
speculation, the opinion should so state).  

5.  Schedule the veteran for an 
appropriate examination to determine 
whether: 
* any or all of the degenerative changes 
in the veteran's left hand are due to the 
fracture of the left 5th metacarpal in 
service, in June 1968;
* arthritis in the feet is due to or a 
manifestation of slight flat feet noted in 
service on October 7, 1958.  

The claims file must be made available to 
and be reviewed by the examiner in 
connection with the examination.  It would 
be helpful if the examiner would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

6.  Thereafter, readjudicate the veteran's 
claims on appeal.  If the decision is less 
than a full grant of the benefit sought as 
to any issue, furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

